Citation Nr: 1544859	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  08-39 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for chronic lumbar strain with facet syndrome and spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for chronic lumbar strain and assigned a 20 percent disability rating, effective October 20, 2006, the day after the Veteran's separation from active service.  A March 2009 rating decision recharacterized the low back disorder as chronic lumbar strain with facet syndrome and spondylosis and continued the 20 percent rating.  The Board previously remanded the appeal in March 2011 and September 2012 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board wrote to the Veteran and asked that he clarify whether he wanted to appear before a video-conference or an in-person hearing before the Board concerning his claim for a rating in excess of 20 percent for his service-connected chronic lumbar strain with facet syndrome and spondylosis.  He was informed that if he did not respond, the Board would use his previous selection to determine his choice of hearing.  The Veteran did not respond.  Therefore, he should be scheduled for an in-person hearing before a traveling member of the Board at the RO.  See VA Form 9, dated September 18, 2009; Hearing Option selection from the Veteran, dated March 15, 2010; Letter mailed to the Veteran, dated October 25, 2010 (possibly mailed to an incorrect address); and Letter from the Board to the Veteran, dated August 19, 2015).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge sitting at the RO.  The Veteran must be sent a letter to his current mailing address notifying him of the time, date and location of the hearing.  A copy of the notification letter must be associated with his claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

